                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

     DOUGLAS LITTLE,                              )
                                                  )        Case No. 1:17-cv-215
           Plaintiff,                             )
                                                  )        Judge Travis R. McDonough
     v.                                           )
                                                  )        Magistrate Judge Susan K. Lee
     DARREN SETTLES and T. GUETTNER,              )
                                                  )
           Defendants.                            )


                                   MEMORANDUM OPINION


          Defendant Darren Settles has filed a motion for summary judgment seeking dismissal of

 this pro se prisoner’s complaint for violation of 42 U.S.C. § 1983 based, inter alia, on Plaintiff’s

 failure to exhaust his administrative remedies as required by the Prison Litigation Reform Act

 (“PLRA”) (Doc. 33). Plaintiff has failed to file a response to the motion, and the deadline to do

 so has passed. See E.D. Tenn. L.R. 7.1. Upon consideration of the parties’ pleadings, the

 evidence, and the applicable law, the Court finds that summary judgment should be GRANTED,

 and this action should be DISMISSED.1

 I.       ALLEGATIONS OF THE COMPLAINT

          During all times relevant to this action—from April 2017 to April 2018—Plaintiff was an

 inmate housed at the Bledsoe County Correctional Complex (“BCCX”). (Doc. 8, at 2–3.) He

 alleges that, during the intake process, his orthopedic shoes, special breathing equipment, and

 related documentation were taken from him. (Id.) Plaintiff contends that Defendant Settles, who

 was then the Warden at BCCX, “was deliberately indifferent by formulating policies that


 1
  The Court notes that Defendant T. Guettner was never properly served in this action, but the
 Court’s decision regarding Plaintiff’s failure to exhaust is likewise applicable to this Defendant.


Case 1:17-cv-00215-TRM-SKL Document 36 Filed 06/25/20 Page 1 of 4 PageID #: 158
 requires all personal property, including medical orders, in possession of intake inmates, be

 disposed of upon arrival to BCCX” and that “[h]e maintained policies that interfered with

 medical care.” (Id. at 4.)

 II.    SUMMARY JUDGMENT STANDARD

        Summary judgment is proper only when the pleadings and evidence, viewed in the light

 most favorable to the nonmoving party, illustrate that no genuine issue of material fact exists and

 the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a),(c); Celotex Corp. v.

 Catrett, 477 U.S. 317, 322–23 (1986). A fact is deemed “material” if resolving that fact in favor

 of one party “might affect the outcome of the suit under governing law.” Anderson v. Liberty

 Lobby, Inc., 477 U.S. 242, 248 (1986). To establish an entitlement to summary judgment, the

 moving party must demonstrate that the nonmoving party cannot establish an essential element

 of his case for which he bears the ultimate burden of proof at trial. Celotex, 477 U.S. at 322;

 Moore v. Philip Morris Cos., Inc., 8 F.3d 335, 339 (6th Cir. 1993).

        Once the motion is properly supported with competent evidence, the nonmovant must

 show that summary judgment is inappropriate by setting forth specific facts showing there is a

 genuine issue for trial. Celotex, 477 U.S. at 323; Anderson, 477 U.S. at 249. If the “evidence is

 such that a reasonable jury could return a verdict for the nonmoving party,” then there is a

 genuine dispute as to a material fact. Anderson, 477 U.S. at 248. If no proof is presented,

 however, the Court does not presume that the nonmovant “could or would prove the necessary

 facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Lujan v. Nat’l

 Wildlife Fed’n., 497 U.S. 871, 889 (1990)).

 III.   DISCUSSION

        The PLRA requires prisoners to exhaust all available administrative remedies prior to

 filing suit under 42 U.S.C. § 1983. See 42 U.S.C. § 1997e(a); see also Porter v. Nussle, 534 U.S.


                                                  2

Case 1:17-cv-00215-TRM-SKL Document 36 Filed 06/25/20 Page 2 of 4 PageID #: 159
 516, 532 (2002) (holding “that the PLRA’s exhaustion requirement applies to all inmate suits

 about prison life, whether they involve general circumstances or particular episodes, and whether

 they allege excessive force or some other wrong”). Administrative exhaustion is mandatory,

 regardless of the type of relief sought, or whether such relief can be granted through the

 administrative process. See Ross v. Blake, 136 S. Ct. 1850, 1858 (2016); Woodford v. Ngo, 548

 U.S. 81, 84 (2006) (citing Booth v. Churner, 532 U.S. 731, 739 (2001)).

        In his amended complaint, Plaintiff alleges that in April 2017, he presented the facts

 relating to his complaint in the prisoner grievance procedure. (Doc. 8, at 4.) However, this

 contention is directly contradicted by the certified grievance records attached to Defendant

 Settles’ motion, which demonstrate that Plaintiff did not file any grievances while he was housed

 at BCCX. (Docs. 34-1, 34-2.) In fact, the certified records show that Plaintiff filed only one

 grievance while in TDOC custody – a grievance dated June 12, 2018 — that is related to cell

 assignment and not related to the allegations in the amended complaint. (See Doc. 34-1.) This

 evidence is buttressed by the affidavit of BCCX Grievance Board Chairperson Jonathan Holland,

 who affirms that “there were no grievances filed by inmate Little while he was housed at

 BCCX.” (Doc. 34-2.) Therefore, the evidence demonstrates that Plaintiff failed to meet the

 PLRA’s mandatory exhaustion requirement prior to filing the instant suit, and this action will be

 dismissed.

 IV.    CONCLUSION

        For the foregoing reasons, Defendant’s motion for summary judgment (Doc. 33) will be

 GRANTED, and this action will be DISMISSED WITHOUT PREJUDICE for want of

 exhaustion.

        Further, the Court CERTIFIES that any appeal from this decision would not be taken in

 good faith, and that Plaintiff should be DENIED leave to proceed in forma pauperis on any


                                                  3

Case 1:17-cv-00215-TRM-SKL Document 36 Filed 06/25/20 Page 3 of 4 PageID #: 160
 subsequent appeal.

        AN APPROPRIATE JUDGMENT WILL ENTER.



                                    /s/ Travis R. McDonough
                                    TRAVIS R. MCDONOUGH
                                    UNITED STATES DISTRICT JUDGE




                                       4

Case 1:17-cv-00215-TRM-SKL Document 36 Filed 06/25/20 Page 4 of 4 PageID #: 161
